DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Election/Restrictions
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/29/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Norass et al. (US 2016/0228913 A1) hereinafter Noraas.
Regarding claim 1, Noraas teaches a fan rotor blade (60) (para. 0040) comprising:

a metal core body (84) (para. 0041; Figs. 3-4) arranged between the positive pressure surface and the negative pressure surface, the metal core body having a hollow structure (para. 0041).
Regarding claim 2, Noraas teaches all the claimed limitations as stated above in claim 1. Noraas further teaches the hollow structure is a foam structure (0041).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Noraas in view of Uskert et al. (US 2015/0040570 A1) hereinafter Uskert.
Noraas teaches all the claimed limitations as stated above in claims 1 and 2. Noraas does not explicitly state that a part of the thermoplastic resin constituting the outer covering member penetrates into the hollow structure.
However, Uskert teaches a blade (200) comprising an outer covering member (206, 208) made of a composite material comprising plies (Fig. 2; para. 0016) and a core body (210) having a hollow structure (para. 0015; Fig. 2). Uskert states in 
It would have been obvious to one of ordinary skill in the art to modify Noraas such that during manufacturing, a part of  thermoplastic resin penetrates into the hollow structure of the metal core body (the core body of Noraas having a hollow structure) as taught by Uskert as the infiltration of the resin into the metal core body will cause a stronger bonding between the metal core body and the outer covering member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745